DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 17.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 11 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JPS 59145647 A) in view of Habba (U.S. Patent No. 5,564,156).
Regarding Independent Claim 1, Hirano teaches a wiper device (Fig. 3) comprising: a wiper member (Annotated Fig. 3) that includes a wiper arm (arm, 29) to which a wiper blade (wiper blade, 5) is coupled, a base end portion (arm head, 32) of the wiper arm (29) being supported by a support section (wiper shaft, 20) provided at a vehicle (vehicle body, 1), and the wiper member (Annotated Fig. 3) being configured to undergo displacement relative to the vehicle (1; Annotated Fig. 1; Paragraph [0001])); a drive wheel (37, 38) that is rotatably supported by the wiper member (Annotated Fig. 3) at a position of the wiper member (Annotated Fig. 3) which is separated from the support section (20), and that rolls across a running face provided at the vehicle so as to displace the wiper member relative to the vehicle (Fig. 8); and a motor (The wiper shaft 20 has an arm 29 of a link mechanism connected to a wiper motor (not shown, fixed to the lower end thereof, and is inserted into the hollow portion 21a between the wiper shaft 20 and the lower end surface 21 via a washer 30) that is supported by the wiper member (Annotated Fig. 3) so as to undergo displacement together with the wiper member (Annotated Fig. 3; Fig. 8), and that drives rotation of the drive wheel (a wiper motor (not shown) provided in the vehicle body 24, and the arm head 32 fixed to the wiper shaft 20 is swung). 

    PNG
    media_image1.png
    396
    527
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    456
    353
    media_image2.png
    Greyscale

Hirano doe not explicitly teach the wiper device wherein a drive wheel is in contact with a running face and rolls across the running face.  
Habba, however, teaches the wiper device (Fig. 1A) wherein a drive wheel (24) is in contact with a running face (track, 26) and rolls across the running face (26; Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirano to further include a drive wheel is in contact with a running face and rolls across the running face, as taught by Habba, to provide a device capable of increasing the wiper area.
Regarding Independent Claim 2, Hirano teaches a wiper device (Fig. 3) comprising: a wiper member (Annotated Fig. 3) that includes a wiper arm (29) to which a wiper blade (wiper blade, 5) is coupled, a base end portion (32) of the wiper arm (29) being supported by a support shaft (20) provided at a vehicle (Fig. 3), and the wiper member (Annotated Fig. 3) being configured to pivot about the support shaft (20; Fig. 8); a drive wheel (37, 38) that is supported by the wiper member (Annotated Fig. 3) so as to be capable of rolling across a running face (Fig. 8), the running face provided at the vehicle in a circular 
Hirano doe not explicitly teach the wiper device wherein a drive wheel is in contact with a running face of the vehicle.  
Habba, however, teaches the wiper device (Fig. 1A) wherein a drive wheel (24) is in contact with a running face (track, 26) and rolls across the running face (26; Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirano to further include a drive wheel is in contact with a running face and rolls across the running face, as taught by Habba, to provide a device capable of increasing the wiper area.
Regarding Claim 3, Hirano, as modified, teaches the wiper device (Fig. 3) wherein the support section (20) is a support shaft (Fig. 3), and the wiper member (Annotated Fig. 3) is configured to pivot about the support shaft (Fig. 8).  
Regarding Claim 4, Hirano, as modified, teaches the wiper device (Fig. 3) wherein the running face is provided at a windshield to be wiped by the wiper blade (Paragraph [0001]).  
Regarding Claim 6, Hirano, as modified, teaches the wiper device (Fig. 3) wherein a rotation axial direction of the drive wheel (37, 38) runs in a length direction of the wiper member (Annotated Fig. 3).  
Regarding Claim 7, Hirano, as modified, teaches the wiper device (Fig. 3) wherein a rotation axial direction of the drive wheel (37, 38) runs in 24a direction intersecting both a length direction of the wiper member (Annotated Fig. 3) and a direction of displacement of the wiper member (Fig. 8).  
Regarding Claim 8, Hirano, as modified, teaches the wiper device (Fig. 3) wherein the drive wheel is supported by the wiper member via the motor (The wiper shaft 20 has an arm 29 of a link mechanism connected to a wiper motor (not shown), fixed to the lower end thereof, and is inserted into the hollow portion 21a between the wiper shaft 20 and the lower end surface 21 via a washer 30).  
Regarding Claim 9, Hirano, as modified, teaches all of the elements of claim 8 as discussed above.
Hirano doe not explicitly teach the wiper device wherein the motor is supported by the wiper member via a suspension device that elastically displaces the drive wheel and the motor, with respect to the wiper member, in response to a reaction force received by the drive wheel from the running face.  
Habba, however, teaches the wiper device (Fig. 1A) wherein the motor (86) is supported by the wiper member via a suspension device (flexible drive cable device, 138) that elastically displaces the drive wheel (drive wheel, 24) and the motor (86), with respect to the wiper member (Fig. 1A), in response to a reaction force received by the drive wheel (24) from the running face (Col. 9, lines 25 – 51).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirano to further include the motor is supported by the wiper member via a suspension device that elastically displaces the drive wheel and the motor, with respect to the wiper member, in response to a reaction force received by the drive wheel from the running face, as taught by Habba, to provide a device capable of supporting a heavier motor that could be mounted on the wiper itself.
Regarding Claim 10, Hirano, as modified, teaches the wiper device (Fig. 3) wherein: the wiper arm (29) includes an arm head (32) supported by the support section (20) and a retainer (42) coupled to the arm head (32) so as to be pivotable relative to the arm head (32 via pin, 41); and the motor is supported by the arm head (32; The wiper shaft 20 has an arm 29 of a link mechanism connected to a wiper motor (not shown, fixed to the lower end thereof, and is inserted into the hollow portion 21a between the wiper shaft 20 and the lower end surface 21 via a washer 30).  
Regarding Claim 11, Hirano, as modified, teaches all of the elements of claim 8 as discussed above.
Hirano doe not explicitly teach the wiper device wherein a portion of the drive wheel configured to contact the running face is made from rubber.  
Habba, however, teaches the wiper device (Fig. 1A) wherein a portion of the drive wheel (24) configured to contact the running face (Fig. 1A).

 Regarding Claim 13, Hirano, as modified, teaches the wiper device (Fig. 3) further comprising an auxiliary wheel (38) that is rotatably supported by the wiper member (Annotated Fig. 3), such that a location for forming the running face on the vehicle is interposed between the drive wheel (37) and the auxiliary wheel (38; Fig. 3).  
Regarding Claim 14, Hirano, as modified, teaches the wiper device (Fig. 3) wherein the motor is a reduction drive-fitted motor (Via worm gear 36).  

Claims 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JPS 59145647 A) in view of Habba (U.S. Patent No. 5,564,156) and Ahn (KR 20030049075 A).
Regarding Claim 5, Hirano, as modified, teaches all of the elements of claim 1 as discussed above.
Hirano doe not teach the wiper device wherein the running face is provided at a rail member attached to the vehicle separately to a windshield to be wiped by the wiper blade.  
Ahn, however, teaches the wiper device (Figs. 2 and 3) wherein the running face is provided at a rail member (40; Figs. 2 and 3) attached to the vehicle separately to a windshield (1; Fig. 1) to be wiped by the wiper blade (10; Paragraph [0025]).  

    PNG
    media_image3.png
    196
    430
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    208
    398
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirano to further include the running face is provided at a rail member attached to the vehicle separately to a windshield to be wiped by the wiper blade, as taught by Ahn, to provide a device capable of increasing the wiper area.
Regarding Claim 15, Hirano, as modified, teaches the wiper device (Fig. 3) wherein: the support section (20) is a support shaft (Fig. 3); the wiper member (Annotated Fig. 3) is pivotable about the support shaft (20).
Hirano does not teach the rail member is configured by a plate-shaped body that has a spreading fan shape, 25as viewed along a pivot axis direction of the wiper member, and a circular arc-shaped rail projecting from a circular arc-shaped edge of the plate-shaped body in one direction along the pivot axis direction.   
Ahn, however, teaches the rail member (40; Figs. 2 and 3) is configured by a plate-shaped body that has a spreading fan shape (Figs. 2 and 3), 25as viewed along a pivot axis direction of the wiper member (Figs. 2 and 3), and a circular arc-shaped rail (41) projecting from a circular arc-shaped edge of the plate-shaped body in one direction along the pivot axis direction (Figs. 2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirano to further include the rail member is configured by a plate-shaped body that has a spreading fan shape, 25as viewed along a pivot axis direction of the wiper member, and a circular arc-shaped rail projecting from a circular arc-shaped edge of the plate-shaped body in one direction along the pivot axis direction, as taught by Ahn, to provide a device capable of increasing the wiper area.
Regarding Claim 17, Hirano, as modified, teaches all of the elements of claim 1 as discussed above.
Hirano doe not explicitly teach the wiper device wherein the running face is provided at a front cowl section of the vehicle.
Ahn, however, teaches the wiper device (Fig. 1) wherein the running face (40) is provided at a front cowl section of the vehicle (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirano to further include the running face is provided at a front cowl section of the vehicle, as taught by Ahn, to provide a device capable of increasing the wiper area.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JPS 59145647 A) in view of Habba (U.S. Patent No. 5,564,156) and Doorley (U.S. Patent Publication No. 2017/0151933).
Regarding Claim 12, Hirano, as modified, teaches all of the elements of claim 1 as discussed above.
Hirano doe not explicitly teach the wiper device further comprising: a position sensor configured to detect a position of the wiper member relative to the vehicle; and a control section configured to control actuation of the motor based on a detection result of the position sensor.
Doorley, however, teaches the wiper device further comprising: a position sensor (position sensor, 302) configured to detect a position of the wiper member relative to the vehicle (Paragraph [0079]); and a control section (control system, 310) configured to control actuation of the motor (drive motor, 196) based on a detection result of the position sensor (Paragraph [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirano to further include a position sensor configured to detect a position of the wiper member relative to the vehicle; and a control section configured to control actuation of the motor based on a detection result of the position sensor, as taught by Doorley, to provide a device capable of detecting a position of the wiper blade, thus allowing for a targeted cleaning area.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JPS 59145647 A) in view of Habba (U.S. Patent No. 5,564,156).
Regarding Claim 16, Hirano, as modified, teaches the wiper device wherein: the support section (20) is a support shaft (Fig. 3); the wiper member (Annotated Fig. 3) is pivotable about the support shaft (20); and the drive wheel (37) is formed in a  shape (Fig. 3).
Hirano does not teach the drive wheel is formed in a truncated circular conical shape that becomes larger on progression toward the leading end side of the wiper arm, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirano to further include the drive wheel is formed in a truncated circular conical shape, as claimed, since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed December 20, 2021 in regards to rejected claims 1 –17 under 35 U.S.C 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn.
Although Hirano teaches a windshield wiper device, the reference fails to explicitly teach the drive wheel is in contact and rolls across a running face as required by amended claims 1 and 2.
Applicant further argues the drive wheel of Habba is not rotatably supported by the wiper member, however, the arguments are not persuasive.  Hirano already teaches the drive wheel is rotatably supported by the wiper member.
Applicant's arguments filed December 20, 2021 in regards to amended claims 1 – 17 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Habba. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                                                                                                           
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723